Exhibit 10.44

 

CREDIT AGREEMENT

 

Dated as of June 11, 2004

 

among

 

BJ SERVICES COMPANY,

as the Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

L/C Issuer,

 

The Bank of New York and Citibank, N.A.,

as Co-Syndication Agents,

 

The Royal Bank of Scotland plc

and

Bank One, NA,

as Co-Documentation Agents,

 

and

 

The Other Lenders Party Hereto

 

BANC OF AMERICA SECURITIES LLC,

as

Sole Lead Arranger and Sole Book Manager

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS    1

1.01

   Defined Terms    1

1.02

   Other Interpretive Provisions    16

1.03

   Accounting Terms    17 ARTICLE II. The Commitments and Credit Extensions   
17

2.01

   Revolving Loans    17

2.02

   Borrowings, Conversions and Continuations of Revolving Loans    17

2.03

   Letters of Credit    19

2.04

   Swing Line Loans    26

2.05

   Prepayments    28

2.06

   Reduction or Termination of Commitments    29

2.07

   Repayment of Loans    29

2.08

   Interest    30

2.09

   Fees    30

2.10

   Computation of Interest and Fees    31

2.11

   Evidence of Debt    31

2.12

   Payments Generally    32

2.13

   Sharing of Payments    33

2.14

   Increase in Commitments    34 ARTICLE III. TAXES, YIELD PROTECTION AND
ILLEGALITY    35

3.01

   Taxes    35

3.02

   Illegality    36

3.03

   Inability to Determine Rates    37

3.04

   Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Revolving Loans    37

3.05

   Funding Losses    38

3.06

   Matters Applicable to all Requests for Compensation    38

3.07

   Survival    39 ARTICLE IV. Conditions Precedent To Credit Extensions    39

4.01

   Conditions of Initial Credit Extension    39

 

i



--------------------------------------------------------------------------------

4.02

   Conditions to all Credit Extensions    40 ARTICLE V. REPRESENTATIONS AND
WARRANTIES    41

5.01

   Existence, Qualification and Power; Compliance with Laws    41

5.02

   Authorization; No Contravention    41

5.03

   Governmental Authorization    41

5.04

   Binding Effect    41

5.05

   Financial Statements; No Material Adverse Effect    42

5.06

   Litigation    42

5.07

   No Default    42

5.08

   Environmental Compliance    42

5.09

   Insurance    42

5.10

   Taxes    43

5.11

   ERISA Compliance    43

5.12

   Subsidiaries    43

5.13

   Margin Regulations; Investment Company Act; Public Utility Holding Company
Act    43

5.14

   Disclosure    44

5.15

   Intellectual Property; Licenses, Etc.    44 ARTICLE VI. AFFIRMATIVE COVENANTS
   44

6.01

   Financial Statements    44

6.02

   Certificates; Other Information    45

6.03

   Notices    45

6.04

   Preservation of Existence, Etc.    46

6.05

   Maintenance of Properties    46

6.06

   Maintenance of Insurance    46

6.07

   Compliance with Laws    46

6.08

   Books and Records    46

6.09

   Inspection Rights    46

6.10

   Use of Proceeds    47 ARTICLE VII. NEGATIVE COVENANTS    47

7.01

   Liens    47

7.02

   Subsidiary Indebtedness    49

7.03

   Fundamental Changes    49

 

ii



--------------------------------------------------------------------------------

7.04

   Change in Nature of Business    49

7.05

   Transactions with Affiliates    49

7.06

   Use of Proceeds    49

7.07

   Subsidiary Distributions    50

7.08

   Financial Covenants    50 ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES    50

8.01

   Events of Default    50

8.02

   Remedies Upon Event of Default    52 ARTICLE IX. ADMINISTRATIVE AGENT    53

9.01

   Appointment and Authority    53

9.02

   Rights as a Lender    53

9.03

   Exculpatory Provisions    53

9.04

   Reliance by Administrative Agent    54

9.05

   Delegation of Duties    54

9.06

   Resignation of Administrative Agent    55

9.07

   Non-Reliance on Administrative Agent and Other Lenders    55

9.08

   No Other Duties, Etc.    56

9.09

   Administrative Agent May File Proofs of Claim    56 ARTICLE X. MISCELLANEOUS
   57

10.01

   Amendments, Etc.    57

10.02

   Notices and Other Communications; Facsimile Copies    58

10.03

   No Waiver; Cumulative Remedies    59

10.04

   Expenses; Indemnity; Damage Waiver    59

10.05

   Payments Set Aside    61

10.06

   Successors and Assigns    61

10.07

   Confidentiality    65

10.08

   Set-off    65

10.09

   Interest Rate Limitation    66

10.10

   Counterparts    66

10.11

   Integration    66

10.12

   Survival of Representations and Warranties    66

10.13

   Severability    66

10.14

   Foreign Lenders    67

 

iii



--------------------------------------------------------------------------------

10.15

   Removal and Replacement of Lenders    67

10.16

   Governing Law    68

10.17

   Waiver of Right to Trial by Jury    68

10.18

   USA Patriot Act Notice    69

10.19

   ENTIRE AGREEMENT    69

 

iv



--------------------------------------------------------------------------------

SCHEDULES

2.01

   Commitments and Pro Rata Shares

5.06

   Litigation

5.08

   Environmental Matters

5.09

   Insurance

5.11

   ERISA Matters

5.12

   Subsidiaries and Other Equity Investments

5.15

   Intellectual Property Matters

7.01

   Existing Liens EXHIBITS      Form of

A

   Revolving Loan Notice

B

   [Reserved]

C

   Swing Line Loan Notice

D-1

   Revolving Loan Note

D-2

   Swing Line Note

E

   Compliance Certificate

F

   Assignment and Assumption Agreement

G

   Reserved

H-1

   Opinion of Andrews Kurth LLP

H-2

   Opinion of Borrower’s Internal Counsel

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of June 11, 2004, among BJ SERVICES
COMPANY, a Delaware corporation (the “Borrower”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), The
Bank of New York and Citibank, N.A., as Co-Syndication Agents, The Royal Bank of
Scotland plc and Bank One, NA, as Co-Documentation Agents, and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

 

The Borrower has requested that the Lenders, the Swing Line Lender and the L/C
Issuer make Credit Extensions (as herein defined) available to the Borrower, and
each of the Lenders, the Swing Line Lender and the L/C Issuer have agreed to
make such Credit Extensions available to the Borrower on the terms and
conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents and any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders in writing.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, power to direct or cause
the direction of the management and policies of such Person whether by contract,
ownership of voting securities or otherwise.

 

“Agent-Related Persons” means the Administrative Agent (including any successor
administrative agent), together with its Affiliates (including, in the case of
Bank of America, Bank of America in its capacity as the Administrative Agent,
the Arranger and the L/C Issuer), and the officers, directors, employees, agents
and attorneys-in-fact of such Persons and Affiliates.

 

“Aggregate Commitments” has the meaning set forth in the definition of
“Commitment.”

 

1



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement as it may be amended, supplemented,
renewed, extended or otherwise modified from time to time.

 

“Applicable Margin” means, with respect to Eurodollar Loans, the applicable
percent determined on the basis of the Debt Rating as applicable from time to
time and as specified in the Pricing Grid.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Banc of America Securities LLC, a limited liability company
organized under the laws of Delaware, in its capacity as sole lead arranger and
sole book manager.

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit F.

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries for the fiscal year ended
September 30, 2003, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Borrower and its Consolidated Subsidiaries.

 

“Bank of America” means Bank of America, N.A., a national banking association
with its principal place of business in Charlotte, NC.

 

“Bankruptcy Code” means Title 11, United States Code, Section 101 et seq.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” of interest. Such rate is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof.

 

“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.

 

2



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, Houston, Texas or New York, New York and, if “Business Day” relates
to any Eurodollar Rate Revolving Loan, Business Day means any such Business Day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

 

“Capitalization Ratio” means, at any time, the ratio of Consolidated Funded
Indebtedness to Consolidated Total Capitalization.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash, deposit account balances or letter(s)
of credit pursuant to documentation in form and substance and, in the case of
letter(s) of credit, issued by an issuer, reasonably satisfactory to the
Administrative Agent and the L/C Issuer (which documents and issuer(s) are
hereby consented to by the Lenders). Derivatives of such term shall have
corresponding meanings.

 

“Change of Control” means (a) purchase or acquisition, directly or indirectly,
by any “person” or “group” within the meaning of Section 13(d)(3) and 14(d)(2)
of the Exchange Act (a “Group”), of “beneficial ownership” (as such term is
defined in Rule 13d-3 under the Exchange Act) of securities of the Borrower
which, together with any securities owned beneficially by any “affiliates” or
“associates” of such Group (as such terms are defined in Rule 12b-2 under the
Exchange Act), shall represent more than fifty percent (50%) of the combined
voting power of the Borrower’s securities which are entitled to vote generally
in the election of directors and which are outstanding on the date immediately
prior to the date of such purchase or acquisition; or (b) a sale of all or
substantially all of the assets of the Borrower and its Subsidiaries taken as a
whole to any Person or Group (other than to another Subsidiary); or (c) the
liquidation or dissolution of the Borrower; or (d) the first day on which a
majority of the Board of Directors of the Borrower are not Continuing Directors
(as herein defined). As herein defined, “Continuing Directors” means any member
of the Board of Directors of the Borrower who (x) is a member of such Board of
Directors as of the date of this Agreement or (y) was nominated for election or
elected to such Board of Directors with the affirmative vote of two-thirds of
the Continuing Directors who were members of such Board of Directors at the time
of such nomination or election.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01, as such amount may be
reduced, increased or adjusted from time to time in accordance with this
Agreement, including Sections 2.06 and 2.14, and “Aggregate Commitments” shall
mean the Commitments of all Lenders; the amount of which Aggregate

 

3



--------------------------------------------------------------------------------

Commitments equals $400,000,000 as of the Closing Date, as the same may be
increased or reduced after the Closing Date pursuant to the terms hereof.

 

“Commitment Fee” has the meaning set forth in Section 2.09(a).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Consolidated Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated Net Income, (b) Consolidated Interest Charges, (c) the amount
of taxes, based on or measured by income, used or included in the determination
of such Consolidated Net Income, plus (d) the amount of depreciation and
amortization expense deducted in determining such Consolidated Net Income;
provided, however, that Consolidated Net Income shall be computed for the
purposes of this definition without regard to non-cash writeups and writedowns,
and without giving effect to extraordinary losses or extraordinary gains for
such period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Consolidated Subsidiaries on a consolidated basis, the sum,
without duplication, of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) in respect of capital leases, the
capitalized amount thereof that would appear on the balance sheet of such Person
prepared as of such date in accordance with GAAP, (c) Redeemable Preferred Stock
valued at the applicable liquidation preference as of such date of
determination, and (d) all Guaranty Obligations with respect to Indebtedness of
the types specified in subsections (a), (b) and (c) above of Persons other than
the Borrower or any Subsidiary.

 

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Consolidated Subsidiaries on a consolidated basis, the sum of, without
duplication, (a) all interest, premium payments, fees, charges and related
expenses of the Borrower and its Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, plus (b) the portion of rent expense of the Borrower and its
Subsidiaries with respect to such period under capital leases that is treated as
interest in accordance with GAAP minus (c) interest income.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Consolidated Subsidiaries on a consolidated basis, the net income (or loss) of
the Borrower and its Subsidiaries for such period determined in accordance with
GAAP.

 

“Consolidated Net Worth” means, as of any date of determination, Shareholders’
Equity as of such date, excluding Redeemable Preferred Stock.

 

“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which, in accordance with GAAP, would be consolidated with those of the Borrower
in its consolidated financial statements if such statements were prepared as of
such date.

 

4



--------------------------------------------------------------------------------

“Consolidated Total Capitalization” means, at any time, the sum of (a)
Consolidated Funded Indebtedness and (b) Consolidated Net Worth.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Credit Extension” means each of the following: (a) a Revolving Borrowing, (b) a
borrowing of a Swing Line Loan, and (c) an L/C Credit Extension.

 

“Debt Rating” has the meaning set forth in the definition of “Pricing Grid.”

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

“Default” means any event that to the extent it has not been cured or waived,
and which with the giving of notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) in the case of Base Rate
Loans, the Base Rate plus 2% per annum and (b) in the case of Eurodollar Rate
Revolving Loans, an interest rate equal to the interest rate (including the
Applicable Margin) otherwise applicable to such Eurodollar Rate Revolving Loan
plus 2% per annum, in each case subject to Section 10.09.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Dollar” and “$” means lawful money of the United States of America.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) Administrative Agent, the L/C Issuer and the Swing Line Lender, and (ii)
unless an Event of Default has occurred and is continuing, the Borrower (each
such approval not to be unreasonably withheld or delayed); provided, that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

“Environmental Laws” means all Laws relating to environmental, health, safety
and land use matters applicable to any property.

 

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Borrower or any of its

 

5



--------------------------------------------------------------------------------

Subsidiaries resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any explosive or radioactive substances or wastes and all hazardous
or toxic substances, wastes or other pollutants, including petroleum or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law
(“Hazardous Materials”), (c) exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed by, or imposed on the Borrower or any of its Subsidiaries
with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate a Pension Plan (other than pursuant to
Section 4041(b) of ERISA), the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Sections 4041(c) or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

 

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Revolving Loan:

 

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

 

(b) if the rate referenced in the preceding subsection (a) does not appear on
such page or service or such page or service shall cease to be available, the
rate per annum equal to the

 

6



--------------------------------------------------------------------------------

offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

 

(c) if the rates referenced in the preceding subsections (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest (rounded upward to the next 1/100th of 1%) at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Revolving Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period.

 

“Eurodollar Rate Revolving Loan” means a Revolving Loan that bears interest at a
rate based on the Eurodollar Rate.

 

“Event of Default” means any of the events or circumstances specified in Article
VIII.

 

“Exchange Act” means the Securities and Exchange Act of 1934.

 

“Federal Funds Rate” means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Administrative Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 9:00 a.m. (New York City time) on
that day by each of three leading brokers of Federal funds transactions in New
York City selected by the Administrative Agent.

 

“Fee Letter” means, that certain letter agreement dated May 11, 2004 among the
Borrower, the Arranger and the Administrative Agent.

 

“Financial Letter of Credit” means a standby letter of credit to support payment
obligations of the Borrower or any Subsidiary of the Borrower.

 

“Foreign Lender” has the meaning specified in Section 10.14.

 

“Foreign Subsidiary” means, as of any date of determination, a Subsidiary which
is incorporated or organized under the laws of any jurisdiction other than the
District of Columbia or the United States of America or any state thereof.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

7



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

 

“Guaranty Obligation” means, as to any Person, any (a) any obligation,
contingent or otherwise, of such Person guarantying or having the economic
effect of guarantying any Indebtedness or other non-contingent obligation
payable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee of such Indebtedness or
other obligation of the payment of such Indebtedness or other obligation, (iii)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee of such Indebtedness or
other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other non-contingent obligation of any other
Person, whether or not such Indebtedness is assumed by such Person. The amount
of any Guaranty Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guarantying Person in good faith.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

 

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b) all non-contingent reimbursement or payment obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

 

(c) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

8



--------------------------------------------------------------------------------

(d) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(e) capital leases; and

 

(f) all Guaranty Obligations of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer to the extent of such Person’s
liability for such Indebtedness, unless such Indebtedness is expressly made
non-recourse to such Person (subject only to exceptions acceptable to the
Majority Lenders). The capitalized amount of any capital lease that would appear
on the balance sheet of such Person prepared as of a given date in accordance
with GAAP shall be deemed to be the amount of Indebtedness in respect thereof as
of such date. “Indebtedness” shall not include obligations for borrowed money
owed to the Borrower or any Consolidated Subsidiary by any Consolidated
Subsidiary or to any Consolidated Subsidiary by the Borrower.

 

“Indemnities” has the meaning set forth in Section 10.04.

 

“Independent Auditor” has the meaning specified in Section 6.01(a).

 

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated EBITDA for the period of the four prior fiscal quarters ending
on or immediately preceding such date to (b) Consolidated Interest Charges for
such period.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Revolving Loan, the
last day of each Interest Period applicable thereto; provided, however, that if
any Interest Period for a Eurodollar Rate Revolving Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date and each date such Base Rate
Loan is converted into a Eurodollar Rate Revolving Loan.

 

“Interest Period” means as to each Eurodollar Rate Revolving Loan, the period
commencing on the date such Eurodollar Rate Revolving Loan is disbursed or
converted to or continued as a Eurodollar Rate Revolving Loan and ending on the
date one, two, three or six months thereafter, as selected by the Borrower in
its Revolving Loan Notice; provided that:

 

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar

 

9



--------------------------------------------------------------------------------

month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(iii) no Interest Period shall extend beyond the scheduled Maturity Date.

 

“IP Rights” has the meaning set forth in Section 5.15.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, and codes,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, authorizations and permits
of, and written agreements with, any Governmental Authority.

 

“L/C Advance” means, with respect to each Lender, such Lender’s participation in
any L/C Borrowing in accordance with its Pro Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced or deemed refinanced as a Revolving Borrowing as contemplated by
Section 2.03(c)(i).

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, and any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as of any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all L/C
Borrowings.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent in writing.

 

“Letter of Credit” means any Performance Letter of Credit or Financial Letter of
Credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date (or, if such day is not a Business Day, the Business Day which
immediately precedes such day).

 

10



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Commitments and (b) $50,000,000. The Letter of Credit Sublimit is part
of, and not in addition to, the Aggregate Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever in respect of any property, whether tangible or intangible
(including any conditional sale or other title retention agreement, any
financing lease having substantially the same effect as a financing as any of
the foregoing, and the filing of any financing statement naming the owner of the
property to which such financing lease relates as “debtor” under the Uniform
Commercial Code or comparable Laws of any jurisdiction), including the interest
of a purchaser of accounts receivable, but not in any event including the
interest of a lessor under an operating lease.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Letter of Credit
Application, each Letter of Credit, the Fee Letter, each Request for Credit
Extension and each Compliance Certificate.

 

“Majority Lenders” means at any time Lenders whose Voting Percentages as of the
date of determination aggregate more than 50%; provided, that the Voting
Percentage of any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Banks.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of the Borrower and its Subsidiaries taken as a
whole; (b) a material impairment of the ability of the Borrower to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower of any Loan Document to which it is a party.

 

“Material Subsidiary” means any Subsidiary which has assets having a book value
equal to or greater than 10% of the Consolidated Net Worth as of any time of
determination or having during any fiscal quarter consolidated revenues equal to
or greater than 10% of the consolidated revenues of the Company and its
Subsidiaries during such quarter.

 

“Maturity Date” means (a) the fifth anniversary of the Closing Date, or (b) such
earlier date, if any, upon which the Aggregate Commitments are terminated in
accordance with the terms hereof.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means a “multiemployer plan” within the meaning of Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding three calendar years,
has made or been obligated to make contributions.

 

11



--------------------------------------------------------------------------------

“Notes” means, collectively, the Revolving Loan Notes and the Swing Line Note.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising and including interest that accrues after the commencement
by or against the Borrower of any proceeding under any Debtor Relief Laws naming
the Borrower as the debtor in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws of such corporation; (b)
with respect to any limited liability company, the articles of formation and
operating agreement of such limited liability company; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation of such
entity and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.

 

“Outstanding Amount” means (i) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date; (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit (whether by payment of cash or resulting
from a Revolving Borrowing as contemplated in Section 2.03(c)) or any reductions
taking effect on such date in the maximum amount available for drawing under
Letters of Credit; and (iii) with respect to the aggregate of all outstanding
amounts hereunder, the sum of the amounts described in the foregoing clauses (i)
and (ii).

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five plan years.

 

“Performance Letter of Credit” means a standby letter of credit to support
performance obligations of the Borrower or any Subsidiary of the Borrower.

 

“Permitted Business” means (a) those lines of business conducted by the Borrower
or by its Subsidiaries on the date hereof (the “Existing Business”), (b) the
technologies now or hereafter related or complementary to the Existing Business,
(c) those lines of business (the “Complementary Business”) which now or
hereafter are complementary to the Exiting Business

 

12



--------------------------------------------------------------------------------

and (d) those technologies which are now or hereafter related or complementary
to the Complementary Business.

 

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or any ERISA Affiliate other than a
Multiemployer Plan.

 

“Pricing Grid” means the following chart:

 

PRICING GRID

 

Pricing

Level

--------------------------------------------------------------------------------

  

Debt Ratings

S&P/Moody’s

--------------------------------------------------------------------------------

  

Commitment

Fee

--------------------------------------------------------------------------------

   

Applicable Margin

(Eurodollar Rate
Revolving Loans)

--------------------------------------------------------------------------------

   

Utilization

Fee

--------------------------------------------------------------------------------

    Letter of Credit Participation
Fee


--------------------------------------------------------------------------------

             

Financial

L/C’s

--------------------------------------------------------------------------------

   

Performance

LC’s

--------------------------------------------------------------------------------

  1    A/A2 or better    0.080 %   0.400 %   0.100 %   0.400 %   0.270 % 2   
A-/A3    0.100 %   0.500 %   0.125 %   0.500 %   0.330 % 3    BBB+/Baa1    0.125
%   0.625 %   0.125 %   0.625 %   0.420 % 4    BBB/Baa2    0.150 %   0.750 %  
0.125 %   0.750 %   0.600 % 5    BBB-/Baa3    0.200 %   1.000 %   0.125 %  
1.000 %   0.670 % 6    BB+/Ba1 or worse    0.350 %   1.250 %   0.250 %   1.250 %
  0.830 %

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and with the Debt Rating for Pricing Level 6 being the lowest),
unless there is a split in Debt Ratings of more than one Pricing Level, in which
case the Pricing Level for the Debt Rating that is one level lower than the
higher of such Debt Ratings shall apply.

 

Initially, the Debt Rating shall be as specified in the certificate delivered
pursuant to Section 4.01(a)(vi). Thereafter, each change in the Debt Rating
shall be effective, in the case of an upgrade, at all times during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof pursuant to Section 6.03(d) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.

 

“Pro Rata Share” means, with respect to each Lender, the percentage (carried out
to the ninth decimal place) of the Aggregate Commitments set forth opposite the
name of such Lender on Schedule 2.01, as such share may be adjusted as in
accordance with Sections 2.14 and 10.07 hereof.

 

13



--------------------------------------------------------------------------------

“Redeemable Preferred Stock” means preferred stock that has, or is convertible
into any security that has, mandatory redemption or repurchase requirements
(other than those exercisable solely at the option of the issuer of said stock
and other than those which may be redeemed or repurchased solely by the issuance
of common stock) on or prior to the Maturity Date.

 

“Refinancing” means any renewal, extension, renewal and extension,
rearrangement, replacement or substitution, modification or other amendment to
or of any existing Indebtedness; provided that the principal amount of the
Indebtedness after such Refinancing is not greater than the sum of (a) the
principal amount of such Indebtedness plus (b) accrued interest thereon
outstanding immediately prior to such Refinancing.

 

“Register” has the meaning set forth in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period requirement under
ERISA has been waived in regulations issued by the PBGC.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Revolving Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Responsible Officer” means the chief executive officer, the president, the
chief financial officer or the treasurer of the Borrower.

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.

 

“Revolving Loan” has the meaning specified in Section 2.01.

 

“Revolving Loan Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Revolving Loans made by such Lender, substantially in the form
of Exhibit D-1.

 

“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Revolving Loans as the same Type, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

14



--------------------------------------------------------------------------------

“Shareholders’ Equity” means, as of any date of determination for the Borrower
and its Consolidated Subsidiaries on a consolidated basis, shareholders’ equity
as of that date determined in accordance with GAAP.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans and any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by such Lender, substantially
in the form of Exhibit D-2.

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit C.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings which arise from, or are assessed in connection with,
any payment made hereunder or under any Note or the execution, delivery, or
registration of, or otherwise with respect to, this Agreement or any other Loan
Documents, and all liabilities with respect thereto, excluding, in the case of
each Lender and each Agent, such taxes (including income taxes or franchise
taxes) as are imposed on or measured by each Lender’s net income, assets or
capital by the jurisdiction (or any political subdivision thereof) under the
laws of which such Lender or such Agent, as the case may be, is organized or
maintains a lending office.

 

“Type” means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Revolving Loan.

 

15



--------------------------------------------------------------------------------

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

“Utilization Fee” has the meaning specified in Section 2.09(b).

 

“Voting Percentage” means, as to any Lender, (a) at any time when the Aggregate
Commitments are in effect, such Lender’s Pro Rata Share and (b) at any time
after the termination of the Aggregate Commitments, the percentage (carried out
to the ninth decimal place) which (i) the sum of (A) the Outstanding Amount
applicable to such Lender then comprises of (ii) the Outstanding Amount
applicable to all Lenders; provided, however, that if any Lender has failed to
fund any portion of the Revolving Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder, such
Lender’s Voting Percentage shall be deemed to be zero, and the respective Pro
Rata Shares and Voting Percentages of the other Lenders shall be recomputed for
purposes of this definition and the definition of “Majority Lenders” without
regard to such Lender’s Commitment or the Outstanding Amount of its Revolving
Loans, L/C Advances and funded participations in Swing Line Loans, as the case
may be.

 

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) (i) The words “herein”, “hereunder”, “hereof” and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.

 

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

 

(iii) The term “including” is by way of example and not limitation.

 

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings.

 

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

16



--------------------------------------------------------------------------------

1.03 Accounting Terms

 

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect from time to time, applied on a consistent basis and in a manner
consistent with that used in preparing the Audited Financial Statements, except
to the extent, if any, otherwise specifically prescribed herein.

 

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Majority Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (which amendment shall be subject to the approval of the Borrower and the
Majority Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP as in effect
prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrower from time to time on any Business Day during the period from the
Closing Date to the Maturity Date, in an aggregate amount not to exceed at any
time outstanding, the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Revolving Borrowing, (i) the Outstanding Amount
shall not exceed the Aggregate Commitments, and (ii) the Outstanding Amount
applicable to any Lender shall not exceed such Lender’s Commitment. Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Loans may be Base
Rate Loans or Eurodollar Rate Revolving Loans, as further provided herein.

 

2.02 Borrowings, Conversions and Continuations of Revolving Loans.

 

(a) Each Revolving Borrowing, each conversion of Revolving Loans from one Type
to the other, and each continuation of Revolving Loans as the same Type shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m., New York time, (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Revolving Loans or of any conversion of
Eurodollar Rate Revolving Loans to Base Rate Revolving Loans, and (ii) on the
requested date of any Borrowing of Base Rate Revolving Loans. Each such
telephonic notice must be confirmed promptly by delivery to the Administrative
Agent of a written Revolving Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Each Revolving Borrowing of,

 

17



--------------------------------------------------------------------------------

conversion to or continuation of Eurodollar Rate Revolving Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Revolving Borrowing of or conversion to Base Rate Revolving Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Revolving Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Revolving Borrowing, a
conversion of Revolving Loans from one Type to the other, and/or a continuation
of Revolving Loans as the same Type, (ii) the requested date of the Borrowing,
conversion and/or continuation, as the case may be (which shall be a Business
Day), (iii) the principal amount of Revolving Loans to be borrowed, converted
and/or continued, (iv) the Type of Revolving Loans to be borrowed or to which
existing Revolving Loans are to be converted, and (v) in the case of Eurodollar
Rate Revolving Loans, the duration of the Interest Period with respect thereto.
If the Borrower fails to specify a Type of Revolving Loan in a Revolving Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Revolving Loans shall be made or continued
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Revolving Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Revolving Loans in any such Revolving Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

 

(b) Following receipt of a Revolving Loan Notice, the Administrative Agent shall
promptly notify each Lender of its Pro Rata Share of the applicable Revolving
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in the preceding
subsection. Each Lender shall make the amount of its Revolving Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m., New York time, on the Business Day
specified in the applicable Revolving Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower; provided, however, that if, on the date of
the Revolving Borrowing, there are Swing Line Loans or L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings, second, to the payment in full of
any such Swing Line Loans, and third, to the Borrower as provided above.

 

(c) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Eurodollar Rate Revolving Loan upon
determination of such interest rate. The determination of the Eurodollar Rate by
the Administrative Agent shall be conclusive in the absence of manifest error.
The Administrative Agent shall notify the Borrower and the Lenders of any change
in Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

18



--------------------------------------------------------------------------------

(d) After giving effect to all Revolving Borrowings, all conversions of
Revolving Loans from one Type to the other, and all continuations of Revolving
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Revolving Loans.

 

2.03 Letters of Credit.

 

(a) The Letter of Credit Commitment.

 

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue
Performance Letters of Credit and Financial Letters of Credit for the account of
the Borrower and to amend or renew Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drafts under such Letters
of Credit; and (B) the Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower; provided that the L/C Issuer
shall not be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in, any Letter
of Credit if as of the date of such L/C Credit Extension, (x) the aggregate
Outstanding Amount would exceed the Aggregate Commitments, (y) the Outstanding
Amount applicable to any Lender would exceed such Lender’s Commitment, or (z)
the Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the period from the Closing
Date until the Letter of Credit Expiration Date, from time to time obtain new
Letters of Credit and Letters of Credit to replace Letters of Credit that have
expired or that have been drawn upon and reimbursed.

 

(ii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

 

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement not in
effect on the Closing Date (for which the L/C Issuer is not otherwise
compensated hereunder and for which the Borrower does not agree to compensate
the L/C Issuer in a manner reasonably satisfactory to the L/C Issuer), or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which, in either event, the L/C Issuer in
good faith deems material to it;

 

19



--------------------------------------------------------------------------------

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Majority Lenders have approved such expiry date;

 

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;

 

(D) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer; or

 

(E) such Letter of Credit is in a face amount less than $500,000 or is to be
denominated in a currency other than Dollars.

 

(iii) The L/C Issuer shall be under no obligation to amend any Letter of Credit
as may be requested by the Borrower if (A) the L/C Issuer would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.

 

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

 

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such L/C Application must be received by the L/C Issuer and the Administrative
Agent not later than 11:00 a.m., New York time, at least two Business Days (or
such later date and time as the L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof; (C)
the expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
L/C Issuer may reasonably require. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may reasonably require.

 

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the

 

20



--------------------------------------------------------------------------------

Borrower and, if not, the L/C Issuer will provide the Administrative Agent with
a copy thereof. Upon receipt by the L/C Issuer of confirmation from the
Administrative Agent that the requested issuance or amendment is permitted in
accordance with the terms hereof, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s Pro
Rata Share times the amount of such Letter of Credit.

 

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in it sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit the L/C Issuer to refuse to make any such renewal once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but shall have no
right to require) the L/C Issuer to permit the renewal of such Letter of Credit
at any time to a date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such renewal if (A)
the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof, or (B) it has received notice
(which may be by telephone or in writing) on or before the Business Day
immediately preceding the Nonrenewal Notice Date (1) from the Administrative
Agent that the Majority Lenders have elected not to permit such renewal or (2)
from the Administrative Agent, any Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied.

 

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

 

(c) Drawings and Reimbursements; Funding of Participations.

 

(i) Upon any drawing under any Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. In the case of Letters of Credit
under which drawings are payable one or more Business Days after the drawing is
made, the L/C Issuer will use reasonable efforts to give such notice to the
Borrower at least one Business Day prior to the Honor Date. Not later than 11:00
a.m., New York time, on the date of any payment by the L/C Issuer under a Letter
of Credit (each such date, an “Honor Date”), the Borrower shall reimburse the
L/C Issuer through the Administrative

 

21



--------------------------------------------------------------------------------

Agent in an amount equal to the amount of such drawing. If the Borrower fails so
to reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and such Lender’s Pro Rata Share thereof.
In such event, the Borrower shall be deemed to have requested a Revolving
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.02 (other than the delivery of a Revolving
Loan Notice). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

(ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available to the Administrative
Agent for the account of the L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m., New York time, on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Revolving Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.

 

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate applicable to Base Rate Revolving Loans. In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.

 

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.

 

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of

 

22



--------------------------------------------------------------------------------

Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing. Any such reimbursement shall not relieve or otherwise
impair the obligation of the Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

(d) Repayment of Participations. (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment related to such Letter of Credit (whether directly from the Borrower
or otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), or any payment of interest thereon, the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof in the same
funds as those received by the Administrative Agent; and (ii) if any payment
received by the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(i) is required to be returned, each Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.

 

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing and each drawing under a Letter of Credit that is refinanced by a
Borrowing of Revolving Loans, shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following: (i) any lack of validity or
enforceability of such Letter of Credit, this Agreement, or any other agreement
or instrument relating thereto; (ii) the existence of any claim, counterclaim,
set-off, defense or other right that the Borrower may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction; (iii) any draft, demand,
certificate or other document presented under such Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit; (iv) any payment by the L/C Issuer under such
Letter of Credit against

 

23



--------------------------------------------------------------------------------

presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of, or successor to, any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or (v) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing, including
any other circumstance that might otherwise constitute a defense available to,
or a discharge of, the Borrower; provided that nothing in the foregoing or
elsewhere shall limit the L/C Issuer’s obligation to examine the sight drafts,
certificate(s) and other documents presented by the beneficiary of a Letter of
Credit in order to determine that the same comply with the requirements of the
relevant Letter of Credit and to refuse payment thereon (A) if such sight
drafts, certificate(s) and other documents do not appear regular on their face
or (B) if the requirements for payment set forth in the relevant Letter of
Credit are not satisfied. The Borrower shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will promptly notify the L/C Issuer.

 

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document provided that such sight
drafts, certificates and other documents required by any Letter of Credit appear
regular on their face, except to the extent of the L/C Issuer’s gross negligence
or willful misconduct. No Agent-Related Person nor any of the respective
correspondents, participants or assignees of the L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Majority Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that the foregoing assumption is not
intended to, and shall not, change the obligations of the L/C Issuer set forth
herein with respect to Letters of Credit or preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. No Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e).

 

Notwithstanding anything contained in the foregoing provisions of this Section
2.03(f) or elsewhere to the contrary, Borrower may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s failure
to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) complying with the terms and
conditions of such Letter of Credit or the L/C Issuer’s payment under any Letter
of Credit after presentation to it by the beneficiary of a sight

 

24



--------------------------------------------------------------------------------

draft, certificate(s) or other documents which do not comply with the terms and
conditions of a Letter of Credit or which do not appear regular on their face.
In furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, and the L/C Issuer shall not
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(g) Cash Collateral. If (i) the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, and the Administrative Agent shall so request in writing, or (ii)
as of the Letter of Credit Expiration Date, any Letter of Credit shall for any
reason remain outstanding and partially or wholly undrawn, then the Borrower
shall immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount). The Borrower hereby
grants to the Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, a Lien on all such cash and deposit account balances comprising such
cash collateral for the then Outstanding Amount of the L/C Obligations. Cash
collateral (other than letters of credit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.

 

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower, when a Letter of Credit is issued, (i) the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (including the ICC decision published by the Commission
on Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro)) shall apply to each commercial Letter of Credit.

 

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share a Letter of
Credit fee (the “Letter of Credit Participation Fee”) equal to, as applicable,
(i)(a) in the case of Financial Letters of Credit the percent specified under
“Financial L/C’s” or (b) in the case of Performance Letters of Credit, the
percent specified under “Performance L/C’s”, in each case in the Pricing Grid
under the column entitled “Letter of Credit Participation Fee” as applicable
from time to time based on the applicable Pricing Level (determined based on the
Borrower’s Debt Rating from time to time) times (ii) the actual daily maximum
amount available to be drawn under each such Letter of Credit. The Letter of
Credit Participation Fee shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, and on
the Letter of Credit Expiration Date. If there is any change in the Debt Rating
during any quarter, the Letter of Credit Participation Fee shall be computed
using the applicable percent set forth in the Pricing Grid under the column
entitled “Letter of Credit Participation Fee” separately for each period during
such quarter that each Pricing Level was in effect.

 

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee in an amount

 

25



--------------------------------------------------------------------------------

equal to 1/8 of 1% per annum on the daily maximum amount available to be drawn
under all Letters of Credit from time to time outstanding, due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of a
Letter of Credit, and on the Letter of Credit Expiration Date. In addition, the
Borrower shall pay directly to the L/C Issuer for its own account the reasonable
and customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such fees and charges are due and payable
on demand and are nonrefundable.

 

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

 

2.04 Swing Line Loans.

 

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans (each such loan, a “Swing Line Loan”) to
the Borrower from time to time on any Business Day during the period from the
Closing Date to the Maturity Date in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Outstanding Amount of
Revolving Loans of the Swing Line Lender in its capacity as a Lender of
Revolving Loans, may exceed the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the aggregate
Outstanding Amount shall not exceed the Aggregate Commitments, and (ii) the
Outstanding Amount applicable to any Lender (which, as to the Swing Line Lender
and Swing Line Loans, shall include only the Swing Line Lender’s Pro Rata Share
of such Swing Line Loans) shall not exceed such Lender’s Commitment. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.

 

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m., New
York time, on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $1,000,000 and an integral multiple of
$1,000,000, and (ii) the requested borrowing date, which shall be a Business
Day. Each such telephonic notice must be confirmed promptly by delivery to the
Swing Line Lender and the Administrative Agent of a written Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative

 

26



--------------------------------------------------------------------------------

Agent (including at the request of any Lender) prior to 2:00 p.m., New York
time, on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m., New York time, on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to the Borrower at its office by crediting the account of the Borrower
on the books of the Swing Line Lender in immediately available funds.

 

(c) Refinancing of Swing Line Loans.

 

(i) The Swing Line Lender, at any time in its sole and absolute discretion, may
request, on behalf of the Borrower (which hereby irrevocably requests the Swing
Line Lender to so request on its behalf), that each Lender make a Revolving Base
Rate Loan in an amount equal to such Lender’s Pro Rata Share of the amount of
Swing Line Loans then outstanding. Such request shall be made in accordance with
the requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the available portion of the Aggregate Commitments and the conditions set forth
in Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Revolving Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Lender shall make an amount equal to its Pro Rata
Share of the amount specified in any such Revolving Loan Notice available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 1:00 p.m., New
York time, on the day specified in such Revolving Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Revolving Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

 

(ii) If for any reason any Revolving Borrowing cannot be requested in accordance
with Section 2.04(c)(i) or any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing, the Revolving Loan Notice submitted by the Swing Line
Lender shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Federal Funds Rate from time to
time in effect. A certificate of the Swing Line Lender

 

27



--------------------------------------------------------------------------------

submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Swing Line Lender, the Borrower or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default or Event of Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing. Any such purchase of
participations shall not relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

 

(d) Repayment of Participations.

 

(i) At any time after any Lender has purchased and funded a participation in a
Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Pro Rata Share of such payment (including interest payments for interest accrued
during the period of time such Lender’s participation was outstanding and
funded) in the same funds as those received by the Swing Line Lender.

 

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender, each Lender shall pay to the Swing Line Lender its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender.

 

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Revolving Base Rate Loan or participation pursuant
to this Section 2.04 to refinance such Lender’s Pro Rata Share of any Swing Line
Loan, interest in respect of such Pro Rata Share shall be solely for the account
of the Swing Line Lender.

 

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

2.05 Prepayments.

 

(a) The Borrower may, upon notice to the Administrative Agent, at any time and
from time to time, voluntarily prepay Revolving Loans, in whole or in part,
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m., New York time, (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Revolving Loans
and (B) on the date of prepayment of Base Rate Revolving Loans; (ii) any
prepayment of Eurodollar Rate Revolving Loans shall be in a principal amount of

 

28



--------------------------------------------------------------------------------

$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Revolving Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Revolving Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of such Lender’s Pro Rata
Share of such prepayment. If such notice is given by the Borrower, the Borrower
shall make such prepayment, and the payment amount specified in such notice
shall be due and payable on, the date specified therein. Any prepayment of a
Eurodollar Rate Revolving Loan shall be accompanied by all accrued, unpaid
interest thereon, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Revolving Loans of
the Lenders in accordance with their respective Pro Rata Shares.

 

(b) [Intentionally Blank].

 

(c) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time and from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m., New York time, on the date of the prepayment,
and (ii) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(d) If for any reason the Outstanding Amount at any time exceeds the Aggregate
Commitments then in effect, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess.

 

2.06 Reduction or Termination of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or permanently
reduce the Aggregate Commitments to an amount not less than the then Outstanding
Amount; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m., New York time, five Business
Days prior to the date of termination or reduction, and (ii) any such partial
reduction shall be in an aggregate minimum amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof. The Administrative Agent shall
promptly notify the Lenders of any such notice of reduction or termination of
the Aggregate Commitments. Once reduced in accordance with this Section, the
Aggregate Commitments may not be increased. Any reduction of the Aggregate
Commitments shall be applied to the Commitment of each Lender according to its
Pro Rata Share. All commitment fees accrued and unpaid as of the effective date
of any termination of the Aggregate Commitments shall be paid on the effective
date of such termination.

 

2.07 Repayment of Loans.

 

(a) The Borrower shall repay to the Lenders on or before the Maturity Date the
aggregate principal amount of Revolving Loans outstanding on such date.

 

29



--------------------------------------------------------------------------------

(b) The Borrower shall repay each Swing Line Loan on or before the earlier to
occur of (i) the date five Business Days after such Loan is made and (ii) the
Maturity Date.

 

2.08 Interest.

 

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Revolving Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Margin; (ii) each Base Rate Revolving
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate; and (iii)
each Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate.

 

(b) While any Default or Event of Default exists or after acceleration, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations at a fluctuating interest rate per annum at all times equal to the
Default Rate, subject to Section 10.09. Accrued and unpaid interest on past due
amounts (including interest on past-due interest, subject to Section 10.09)
shall be due and payable upon demand.

 

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.09 Fees.

 

In addition to certain fees described in subsections (i) and (j) of Section
2.03:

 

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, a commitment fee
(the “Commitment Fee”) in an amount equal to (A) the percent set forth in the
Pricing Grid under the column entitled “Commitment Fee” as applicable from time
to time based on the applicable Pricing Level (determined based on the
Borrower’s Debt Rating from time to time) times (B) the actual daily amount by
which the Aggregate Commitments exceed the aggregate Outstanding Amount on each
such day. The Commitment Fee shall be due and payable quarterly in arrears on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Closing Date, and on the Maturity
Date. The Commitment Fee shall be calculated quarterly in arrears, and if there
is any change in the Debt Rating during any quarter, the Commitment Fee shall be
computed using the applicable percent set forth in the Pricing Grid under the
column entitled “Commitment Fee” separately for each period during such quarter
that each Pricing Level was in effect. The Commitment Fee shall accrue at all
times from and after the Closing Date until the Maturity Date, including at any
time during which one or more of the conditions in Article IV is not met.

 

(b) Utilization Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, for each day
during the period commencing on the Closing Date and ending on the Maturity Date
that the Outstanding Amount

 

30



--------------------------------------------------------------------------------

exceeds 33% of the total amount of the Aggregate Commitments, a utilization fee
(the “Utilization Fee”) in an amount equal to the sum of (1) the product of (A)
the percent set forth in the Pricing Grid under the column entitled “Utilization
Fee” as applicable from time to time based on the applicable Pricing Level
(determined based on Borrower’s Debt Rating from time to time) times (B) the
Outstanding Amount less the Outstanding Amount of Performance Letters of Credit
on each such day plus (2) the product of (A) the applicable Utilization Fee
under clause (1)(A) above minus 0.040% times (B) the Outstanding Amount of
Performance Letters of Credit on each such day. The Utilization Fee shall be due
and payable quarterly in arrears on the same dates as the Commitment Fee and
shall be calculated quarterly in arrears, and if there is any change in the Debt
Rating during any quarter, the Utilization Fee shall be computed using the
applicable percent set forth in the Pricing Grid under the column entitled
“Utilization Fee” separately for each period during such quarter that each
Pricing Level was in effect.

 

(c) Other Fees. The Borrower shall pay to the Arranger and/or the Administrative
Agent those fees described in the Fee Letter as and when the same are due and
payable.

 

2.10 Computation of Interest and Fees. Interest on Base Rate Loans shall be
calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed. Subject to Section 10.09, computation of all
other types of interest and all fees shall be calculated on the basis of a year
of 360 days and the actual number of days elapsed, which results in a higher
yield to the payee thereof than a method based on a year of 365 or 366 days.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall bear interest for one day.

 

2.11 Evidence of Debt.

 

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Loans or L/C
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of such Lender shall
control. Upon the request of any Lender made through the Administrative Agent,
such Lender’s Loans may be evidenced by a Revolving Loan Note and/or a Swing
Line Note, as applicable, in addition to such accounts or records. Each Lender
may attach schedules to its Note(s) and endorse thereon the date, Type (if
applicable), amount and maturity of the applicable Loans and payments with
respect thereto.

 

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with their
respective usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in

 

31



--------------------------------------------------------------------------------

respect of such matters, the accounts and records of the Administrative Agent
shall control, absent manifest error.

 

2.12 Payments Generally.

 

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 12:00 noon, New York
time, on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 12:00 noon, New York time, shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.

 

(b) Subject to the definition of “Interest Period,” if any payment to be made by
the Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(c) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward costs and expenses (including Attorney Costs and amounts payable under
Article III) incurred by the Administrative Agent and each Lender, (ii) second,
toward repayment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (iii) third, toward repayment of L/C Borrowings
and then, principal then due hereunder or pursuant hereto, ratably among the
parties entitled thereto in accordance with the amounts of L/C Borrowings and
principal, as the case may be, then due to such parties.

 

(d) Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:
(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available
funds, at the Federal Funds Rate from time to time in effect; and (ii) if any
Lender failed to make such payment, such Lender shall forthwith on demand pay to
the Administrative Agent the amount thereof in immediately available funds,
together with interest thereon for the period from

 

32



--------------------------------------------------------------------------------

the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Revolving Loan included
in the applicable Borrowing. If such Lender does not pay such amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent may
make a demand therefor upon the Borrower, and the Borrower shall pay such amount
to the Administrative Agent, together with interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the
applicable Borrowing. Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder. A notice of the Administrative Agent to
any Lender with respect to any amount owing under this subsection (d) shall be
conclusive, absent manifest error.

 

(e) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(f) The obligations of the Lenders hereunder to make Revolving Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Revolving Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Revolving Loan or
purchase its participation.

 

(g) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner; provided, however, that the foregoing shall not
affect the obligation of any Lender to make, continue and convert Loans in
accordance with the terms and provisions hereof.

 

2.13 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the Revolving Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Revolving Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Revolving Loans or such participations, as the
case may be, pro rata with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender, such purchase shall to that extent be rescinded, and each other Lender
shall repay to the purchasing Lender the purchase price paid therefor, together
with an amount equal to such paying Lender’s

 

33



--------------------------------------------------------------------------------

ratable share (according to the proportion of (i) the amount of such paying
Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.08) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

2.14 Increase in Commitments.

 

(a) Provided there exists no Default or Event of Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time, request an increase in the Aggregate Commitments provided
that the cumulative increase in the Aggregate Commitments since the Closing Date
shall not exceed $100,000,000. At the time of sending such notice, the Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Lenders). Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Commitment and, if so, whether
by an amount equal to, greater than, or less than its Pro Rata Share of such
requested increase. Any Lender not responding within such time period shall be
deemed to have declined to increase its Commitment. The Administrative Agent
shall notify the Borrower and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase, the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

 

(b) If the Aggregate Commitments are increased in accordance with this Section,
the Administrative Agent and the Borrower shall determine the effective date of
each such increase (in each case, the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date. As a condition precedent to such increase, the Borrower
shall deliver to the Administrative Agent a certificate of the Borrower dated as
of the Increase Effective Date (in sufficient copies for each Lender) signed by
a Responsible Officer of the Borrower (i) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such increase,
and, (ii) including a Compliance Certificate demonstrating pro forma compliance
with Section 7.08 after giving effect to such increase and (iii) certifying
that, before and after giving effect to such increase, the representations and
warranties contained in Article V are true and correct on and as of the Increase
Effective Date and no Default or Event of Default exists as of the Increase
Effective Date. The Borrower shall deliver new or amended Revolving Loan Notes
reflecting the increased Commitment of any Lender holding or requesting

 

34



--------------------------------------------------------------------------------

a Note. The Administrative Agent shall distribute an amended Schedule 2.01
(which shall be deemed incorporated into this Agreement), to reflect any changes
therein resulting from such increase. The Borrower shall prepay any Revolving
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Loans ratable with any revised Pro Rata Shares arising
from any nonratable increase in the Commitments under this Section.

 

(c) This Section shall supersede any provisions in Section 10.01 to the
contrary.

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

 

(a) Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of, and without deduction for, any and all Taxes. If the Borrower
shall be required by any Laws to deduct any Taxes from or in respect of any sum
payable under any Loan Document to the Administrative Agent or any Lender, (i)
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section), the Administrative Agent and such Lender receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrower shall make such deductions, (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment, the Borrower shall furnish to the Administrative Agent (which shall
forward the same to such Lender) the original or a certified copy of a receipt
evidencing payment thereof or other evidence of payment reasonably satisfactory
to the Administrative Agent.

 

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

 

(c) If the Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, at the
time interest is paid, such additional amount that such Lender specifies is
necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income) such Lender would have
received if such Taxes or Other Taxes had not been imposed.

 

(d) The Borrower agrees to indemnify the Administrative Agent and each Lender
for (i) the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section) paid by the Administrative Agent and such Lender, (ii) amounts payable
under Section 3.01(c) and (iii) any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, in each case

 

35



--------------------------------------------------------------------------------

whether or not such Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.

 

(e) In the event the Administrative Agent or any Lender is required to pay Taxes
or Other Taxes for which the Administrative Agent or such Lender seeks indemnity
hereunder, the Agent or such Lender, as applicable, shall make written demand to
the Borrower, together with evidence in reasonable detail to substantiate the
same, no later than 180 days after paying such Taxes or Other Taxes, and payment
shall be made by the Borrower to the Lender or the Administrative Agent, as the
case may be, promptly after receipt of such written demand.

 

(f) Notwithstanding anything contained herein or elsewhere to the contrary, the
foregoing subsections of this Section 3.01 shall in no event be applicable to
Taxes or Other Taxes arising or imposed as a result of any assignment to a
Person who is not an Eligible Assignee.

 

(g) If the Borrower is required to pay additional amounts to any Lender or the
Administrative Agent pursuant to this Section 3.01, then, upon the written
request of the Borrower, the Administrative Agent or such Lender, as the case
may be, shall use reasonable efforts (consistent with legal and regulatory
restrictions) to change the jurisdiction of its Lending Office so as to
eliminate any such additional payments by the Borrower which may thereafter
accrue, if such change in the judgment of such Lender or Administrative Agent,
as the case may be, is not otherwise disadvantageous to such Lender or
Administrative Agent, as the case may be.

 

(h) If the Borrower at any time pays any amount under this Section 3.01 to the
Administrative Agent or any Lender, and such payee receives a refund of or
credit for any part of any Taxes or Other Taxes with respect to which such
amount was paid by the Borrower, the Administrative Agent or such Lender, as the
case may be, shall pay to the Borrower the amount of such refund or credit
within 90 days following the receipt of such refund or credit by such payee,
together with a calculation in reasonable detail of such refund or credit.

 

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Revolving Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Revolving Loans or to convert Base Rate Revolving Loans to
Eurodollar Rate Revolving Loans shall be suspended until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist, which notification such Lender agrees to
provide upon such circumstances no longer existing. Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Revolving Loans of such Lender to Base Rate Loans, either on the last day of the
Interest Period thereof, if such Lender may lawfully continue to maintain such
Eurodollar Rate Revolving Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Rate Revolving Loans. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted. Each Lender agrees to

 

36



--------------------------------------------------------------------------------

designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

 

3.03 Inability to Determine Rates. If the Administrative Agent determines in
connection with any request for a Eurodollar Rate Revolving Loan or a conversion
to or continuation thereof that (a) adequate and reasonable means do not exist
for determining the Eurodollar Rate for such Eurodollar Rate Revolving Loan, or
(b) the Eurodollar Rate for such Eurodollar Rate Revolving Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Eurodollar
Rate Revolving Loan, the Administrative Agent will promptly notify the Borrower
and all Lenders. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Revolving Loans shall be suspended until the Administrative
Agent revokes such notice, which notice Administrative Agent agrees to revoke
upon (a) adequate and reasonable means existing for determination of the
Eurodollar Rate or (b) the Eurodollar Rate’s adequately and fairly reflecting
the cost of funding Eurodollar Rate Revolving Loans, as the case may be. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing, conversion or continuation of Eurodollar Rate Revolving Loans or,
failing that, will be deemed to have converted such request into a request for a
Revolving Borrowing of Base Rate Loans in the amount specified therein.

 

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Revolving Loans.

 

(a) If any Lender reasonably determines that as a result of the introduction, or
any change in or in the interpretation, of any Law or requirements for such
Lender’s compliance therewith occurring after the Closing Date, there shall be
any increase in the cost (exclusive of any and all taxes payable on the basis of
gross or net income) to such Lender of agreeing to make or maintaining
Eurodollar Rate Revolving Loans or (as the case may be) issuing or participating
in Letters of Credit, or a reduction in the amount received or receivable by
such Lender in connection with any of the foregoing (excluding for purposes of
this subsection (a) any such increased costs or reduction in amount resulting
from (i) Taxes or Other Taxes (as to which Section 3.01 shall govern) and (ii)
reserve requirements contemplated by Section 3.04(c)), then from time to time
upon demand of such Lender (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such increased cost or reduction.

 

(b) If any Lender reasonably determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, or requirements for compliance by such Lender (or its Lending Office)
therewith occurring after the Closing Date, has the effect of reducing the rate
of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
reduction.

 

37



--------------------------------------------------------------------------------

(c) The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Revolving Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive absent manifest error), which
shall be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 15 days’ prior written notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice 15 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 15 days after
receipt of such notice.

 

In the event any Lender requests compensation under this Section 3.04, it shall
make such request to the Borrower within 120 days after such Lender has actual
knowledge of such increased costs or such increased capital.

 

3.05 Funding Losses. Upon written demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for, and hold such Lender harmless from, any loss, cost or expense
incurred by it as a result of: (a) any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); (b) any failure by the
Borrower (for a reason other than the failure of such Lender to make a Loan) to
prepay, borrow, continue or convert any Loan other than a Base Rate Loan on the
date or in the amount notified by the Borrower; or (c) any assignment of a
Eurodollar Rate Revolving Loan on a day other than the last day of the Interest
Period therefor as a result of a request by the Borrower pursuant to Section
10.15; including any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained. The Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing. For purposes of calculating amounts payable by
the Borrower to the Lenders under this Section 3.05, each Lender shall be deemed
to have funded each Eurodollar Rate Revolving Loan made by it at the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Revolving Loan was in fact so funded. In no
event, shall the Borrower be liable for any consequential or indirect damages,
including, without limitation, loss of profits, pursuant to this Section 3.05.

 

3.06 Matters Applicable to all Requests for Compensation.

 

(a) All demands for compensation under Article III shall (i) be in writing, (ii)
shall set forth the additional amount or amounts to be paid to the
Administrative Agent or the Lender and be presented in reasonable detail and
(iii) shall be conclusive in the absence of manifest error. In determining such
amount, the Administrative Agent or such Lender may use any reasonable averaging
and attribution methods.

 

(b) Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, the Borrower may remove or replace such Lender in accordance with Section
10.15.

 

38



--------------------------------------------------------------------------------

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations.

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01 Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:

 

(a) Unless waived by all the Lenders (or by the Administrative Agent with
respect to immaterial matters or items specified in clause (iv) or (v) below
with respect to which the Borrower has given assurances satisfactory to the
Administrative Agent that such items shall be delivered promptly following the
Closing Date), the Administrative Agent’s receipt of the following, each of
which shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, properly executed by a Responsible Officer of the Borrower
to the extent the Borrower’s signature is required thereon, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:

 

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

 

(ii) Revolving Loan Notes executed by the Borrower in favor of each Lender
requesting such a Note, each in a principal amount equal to such Lender’s
Commitment as of the Closing Date;

 

(iii) a Swing Line Note executed by the Borrower in favor of the Swing Line
Lender (if the Swing Line Lender requests such a Note) in the principal amount
of the Swing Line Sublimit;

 

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may reasonably require to establish the identities of and
verify the authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which the Borrower is a party;

 

(v) such evidence as the Administrative Agent may reasonably require to verify
that the Borrower is duly organized or formed, validly existing, in good
standing and qualified to engage in business in each jurisdiction in which it is
required to be qualified to engage in business, including certified copies of
the Borrower’s Organization Documents, certificates of good standing and/or
qualification to engage in business and tax clearance certificates;

 

(vi) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements which has had a Material Adverse Effect; and
(C) the current Debt Ratings;

 

39



--------------------------------------------------------------------------------

(vii) an opinion of Andrews Kurth LLP, counsel to the Borrower, substantially in
the form of Exhibit H-1;

 

(viii) an opinion of Margaret B. Shannon, General Counsel of the Borrower,
substantially in the form of Exhibit H-2;

 

(ix) copy of a notice from Borrower to Bank of America terminating the Credit
Agreement dated as of June 27, 2001, among Borrower, Bank of America, N.A., as
administrative agent, and the other agents and lenders parties thereto, and the
Second Amended and Restated 364-Day Credit Agreement dated as of June 19, 2003,
among Borrower, Bank of America, N.A., as administrative agent, and the other
agents and lenders parties thereto, concurrent with the Closing Date, which
shall specify that Borrower has paid all obligations and indebtedness thereunder
and shall have been acknowledged by Bank of America;

 

(x) such other certificates or documents as the Administrative Agent, the L/C
Issuer, the Swing Line Lender or the Majority Lenders may reasonably request;

 

(b) Any fees required to be paid on or before the Closing Date shall have been
paid; and

 

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
Attorney Costs of the Administrative Agent to the extent invoiced at least three
Business Days prior to the Closing Date.

 

4.02 Conditions to all Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension (other
than a Revolving Loan Notice requesting only a conversion of Revolving Loans of
one Type to the other Type and/or a continuation of Revolving Loans as the same
Type) is subject to the following conditions precedent:

 

(a) The representations and warranties of the Borrower contained in Article V
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date;

 

(b) No Default or Event of Default has occurred and is continuing or would
result from such proposed Credit Extension; and

 

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements of Sections 2.02(a) in the case of Revolving Loans,
2.03(b) in the case of Letters of Credit and 2.04(b) in the case of Swing Line
Loans.

 

Each Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a continuation of
Revolving Loans as the same Type) submitted by the Borrower shall be deemed to
be a representation and warranty that

 

40



--------------------------------------------------------------------------------

the conditions specified in Sections 4.02(a) and (b) have been satisfied on and
as of the date of the applicable Credit Extension.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01 Existence, Qualification and Power; Compliance with Laws. The Borrower and
each of its Subsidiaries (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all governmental licenses, authorizations,
consents and approvals to own its assets, carry on its business and to execute,
deliver, and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and (d) is
in compliance with all Laws, except in each case referred to in the foregoing
clauses (b) and (c) or this clause (d), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.

 

5.02 Authorization; No Contravention. The execution, delivery and performance by
the Borrower of each Loan Document to which it is a party and the Borrowings
hereunder, the issuance of Letters of Credit and the use of proceeds of
Borrowings, have been duly authorized by all necessary corporate action, and do
not and will not (a) contravene the terms of any of the Borrower’s Organization
Documents; (b) conflict with or result in any breach or contravention of, in any
material respect, any document evidencing any material Contractual Obligation to
which the Borrower or any of its Subsidiaries is a party or any material order,
injunction, writ or decree of any Governmental Authority to which the Borrower
or its property is subject; (c) result in the creation of any Lien under any
such document except Liens permitted by Section 7.01 or (d) violate in any
material respect any Law.

 

5.03 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Borrower of this Agreement or any other Loan
Document.

 

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by the
Borrower. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with their respective
terms, except as enforceability may be limited by applicable Debtor Relief Laws
or by equitable principles.

 

41



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

 

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP,
except as otherwise expressly noted therein; and (ii) fairly present the
financial condition of the Borrower and its Consolidated Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP, except as otherwise expressly noted therein.

 

(b) The unaudited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries dated March 31, 2004, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and subject to ordinary year end audit adjustments and
the addition of footnotes; and (ii) fairly present the financial condition of
the Borrower and its Consolidated Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject to ordinary
year-end audit adjustments and the addition of footnotes.

 

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance that has had a Material Adverse Effect.

 

5.06 Litigation. Except as set forth in Schedule 5.06, to the best knowledge of
the Borrower, there are no actions, suits, proceedings, claims or disputes
pending, threatened or contemplated, at law, in equity, in arbitration or before
any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document or any of the
transactions contemplated hereby, or (b) in which there is a reasonable
probability of an adverse decision which would reasonably be expected to have a
Material Adverse Effect.

 

5.07 No Default. No Default or Event of Default has occurred and is continuing
or would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

 

5.08 Environmental Compliance. The Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof, the Borrower has reasonably concluded that, except as
disclosed in Schedule 5.08, such Environmental Laws and claims would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.09 Insurance. Except as disclosed in Schedule 5.09, the properties of the
Borrower and its Subsidiaries are insured with financially sound and reputable
insurance companies, in such amounts, with such deductibles or such self-insured
retention levels and covering such risks as are customarily carried by companies
engaged in the same or similar businesses in similar locations.

 

42



--------------------------------------------------------------------------------

5.10 Taxes. The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP. To the knowledge of the Borrower and its
Subsidiaries, there is no proposed tax assessment against the Borrower or any
Subsidiary that, if made, would reasonably be expected to have a Material
Adverse Effect.

 

5.11 ERISA Compliance.

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws, except to the
extent that the failure to be in compliance would not reasonably be expected to
have a Material Adverse Effect. Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by (or
is still within the applicable remedial amendment period for filing with) the
IRS with respect thereto and, to the knowledge of the Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification. Except
as set forth in Schedule 5.11, the Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code other
than any failures that would not reasonably be expected to have a Material
Adverse Effect, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.

 

(b) To the knowledge of the Borrower, there are no pending or threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted, or would
reasonably be expected to result, in a Material Adverse Effect.

 

5.12 Subsidiaries. As of the Closing Date, the Borrower has no Subsidiaries
other than those disclosed in Schedule 5.12 and has no equity investments in any
other corporation or entity other than those disclosed in Schedule 5.12.

 

5.13 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.

 

(a) The proceeds of the Loans are to be used only for the purposes set forth in
Section 6.10. The Borrower is not engaged principally in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.

 

(b) None of the Borrower, any Person controlling the Borrower, or any Subsidiary
(i) is a “holding company,” or a “subsidiary company” of a “holding company,” or
an “affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

43



--------------------------------------------------------------------------------

5.14 Disclosure. No statement, information, report, representation, or warranty
made by the Borrower in any Loan Document or furnished to the Administrative
Agent or any Lender by or on behalf of the Borrower pursuant to any Loan
Document, taken as a whole, contains any untrue statement of a material fact or
omits any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, in each case as of the date when made or delivered.

 

5.15 Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or possess the right to use, all of the material trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict in
any material respect with the rights of any other Person. To the best knowledge
of the Borrower, no material slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes in any
material respect upon any material rights held by any other Person. Except as
specifically disclosed in Schedule 5.15, no claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of the Borrower, threatened
which claim or litigation would reasonably be expected to have a Material
Adverse Effect.

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall, and shall cause (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.10) each Subsidiary
to, unless the Majority Lenders waive compliance in writing:

 

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail reasonably satisfactory to the Administrative Agent and the
Majority Lenders:

 

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, (i) a consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries as of the end of such fiscal year, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, audited and accompanied by a
report and opinion of an independent certified public accountant of nationally
recognized standing (the “Independent Auditor”), which report and opinion shall
be prepared in accordance with GAAP and shall not be subject to any material
qualifications; and

 

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, an
unaudited consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter all such statements to be certified by a Responsible Officer of
the Borrower as fairly presenting the financial condition, results of operations
and cash flows of the

 

44



--------------------------------------------------------------------------------

Borrower and its Consolidated Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the addition of footnotes.

 

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender:

 

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower setting forth in reasonable detail such
calculations needed to establish compliance with the financial covenants set
forth in Section 7.08;

 

(b) promptly after the same are available, copies of all financial statements
and other reports or communications sent to the stockholders of the Borrower,
and copies of all annual, regular, periodic and special reports and registration
statements (including Forms 10K, 10Q and 8K) which the Borrower may file or be
required to file with the Securities and Exchange Commission under Section 13 or
15(d) of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; and

 

(c) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary as the Administrative Agent,
at the reasonable request of any Lender, may from time to time request in form
and detail reasonably satisfactory to the Administrative Agent and the Majority
Lenders.

 

6.03 Notices.

 

Promptly notify the Administrative Agent:

 

(a) of the occurrence of any Default or Event of Default, upon any Responsible
Officer becoming aware of same;

 

(b) of any matter that has resulted, or which would reasonably be expected to
result, in a Material Adverse Effect, including any of the following that has
resulted or which would reasonably be expected to result in a Material Adverse
Effect: (i) breach or non-performance of, or any default under, a Contractual
Obligation of the Borrower or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Subsidiary
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

 

(c) of the occurrence of any ERISA Event (provided that with respect to an ERISA
Event related to (i) any Pension Plan that is not sponsored or maintained by the
Borrower or an ERISA Affiliate or (ii) any Multiemployer Plan, the Borrower or
an ERISA Affiliate have received notice of such ERISA Event or otherwise have
knowledge of the conditions or circumstances that constitute such ERISA Event);
and

 

(d) of any announcement by Moody’s or S&P of (i) any change in a Debt Rating or
(ii) possible change in a Debt Rating.

 

45



--------------------------------------------------------------------------------

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement or other
Loan Document that have been breached.

 

6.04 Preservation of Existence, Etc. Preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization; take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except in connection with any transaction
permitted by Sections 7.03 or 7.04 and preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which, in any of the foregoing cases, would reasonably be expected to have a
Material Adverse Effect.

 

6.05 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted, so that its
business may be properly conducted at all times, except where the maintenance
and preservation of such property, in the good faith business judgment of the
Borrower or the applicable Subsidiary, is no longer in the best interests of the
Borrower and its Subsidiaries, taken as a whole, and (b) use in the operation
and maintenance of such properties and equipment the standard of care typical
for the industry in the locations where such properties and equipment are
located.

 

6.06 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business in similar location, of such types and
in such amounts and subject to such deductibles or self-insured retention levels
as are customarily carried under similar circumstances by such other Persons.

 

6.07 Compliance with Laws. Comply in all material respects with the requirements
of all Laws applicable to it or to its business or property, except in such
instances in which (i) such requirement of Law is being contested in good faith
or a bona fide dispute exists with respect thereto or (ii) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

 

6.08 Books and Records. Maintain proper books of record and account, in which
entries in conformity with GAAP shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be.

 

6.09 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that during the continuance of an Event of Default, the Administrative
Agent or any Lender may do

 

46



--------------------------------------------------------------------------------

any of the foregoing at the expense of the Borrower and provided, further, that
if no Event of Default shall then exist, the foregoing shall be done and
undertaken at the expense of the Administrative Agent or such Lender, as the
case may be.

 

6.10 Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital, commercial paper backup, refinancing of existing indebtedness, capital
expenditures, acquisitions, issuance of letters of credit and other general
corporate purposes not in contravention of any Law.

 

ARTICLE VII.

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly, unless the Majority Lenders waive compliance in
writing:

 

7.01 Liens. Create, incur, assume or suffer to exist, any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

 

(a) Liens pursuant to any Loan Document;

 

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals, extensions, refinancings, rearrangements and other similar
modifications thereof, provided that the property covered thereby is not
increased relative to property covered thereby at the time of such renewal,
extension, refinancing, rearrangement or other similar modification;

 

(c) Liens for taxes, assessments, and other governmental charges or levies not
yet due or which are being contested in good faith and by appropriate
proceedings, if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with, and to the extent required
by, GAAP;

 

(d) carriers’, landlords’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, vendors’, laborers’, workers’ or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than 30
days or which are being contested in good faith and by appropriate proceedings,
if adequate reserves as required under GAAP with respect thereto are maintained
on the books of the applicable Person;

 

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance, pensions or other social security
benefits or obligations or public or statutory obligations;

 

(f) deposits or pledges to secure, or otherwise in connection with, the
performance of bids, trade contracts (other than for borrowed money), leases,
statutory obligations, surety bonds, appeal, supersedeas and other bonds in
connection with judicial or administrative proceedings, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;

 

47



--------------------------------------------------------------------------------

(g) zoning restrictions, easements, rights-of-way, restrictions, licenses,
conditions, permits and other similar encumbrances affecting real property or
minor irregularities in title thereto which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(h) inchoate Liens arising under ERISA to secure current service pension
liabilities as the same are incurred under the provisions of Pension Plans from
time to time in effect;

 

(i) Liens arising by operation of law for master’s and crew’s wages and other
maritime liens arising by operation of law which are incurred in the ordinary
course of business;

 

(j) attachment Liens and other Liens securing judgments in an aggregate amount
not in excess of $50,000,000 (except to the extent covered by independent
third-party insurance as to which the insurer has acknowledged in writing its
obligation to cover), unless any such judgment remains undischarged for a period
of more than 45 consecutive days during which execution is not effectively
stayed;

 

(k) rights of lessees or sublessees under leases or subleases of property,
whether real, personal or mixed, to other Persons, if such leases or subleases
are not prohibited by Sections 7.03;

 

(l) purchase money security interests on any property acquired or held by the
Borrower or its Subsidiaries in the ordinary course of business, securing
Indebtedness incurred or assumed for the purpose of financing all or any part of
the cost of acquiring such property and any renewals, extensions, refinancings
rearrangements or other similar modifications thereof; provided that, (i) such
Lien attaches solely to the property so acquired in such transaction, and (ii)
the aggregate principal amount of the Indebtedness secured by any and all such
purchase money security interests shall not at any time exceed the purchase
price of such property acquired;

 

(m) statutory and common law rights of setoff, and rights of setoff under
general depository agreements and under reimbursement agreements executed in
connection with letters of credit issued for the account of the Borrower or a
Subsidiary, with respect to financial institution depository accounts maintained
by the Borrower or any Subsidiary in the ordinary course of business, which
accounts (i) remain (subject to such rights of setoff) at all times under the
dominion and control of the Borrower or such Subsidiary and (ii) are not at any
time subject to any balance requirements or other Liens of any kind;

 

(n) contractual rights of set-off in general depository accounts granted to
financial institutions pursuant to guarantees of Indebtedness (or other
obligations) of the Borrower or any Subsidiary otherwise permitted by this
Agreement, provided that the Borrower (or the applicable Subsidiary) maintains
(subject to such right of set-off) dominion and control over such account(s);

 

(o) Liens on cash collateral in respect of letters of credit and agreements
pursuant to which the same are issued;

 

48



--------------------------------------------------------------------------------

(p) Liens on assets or other property existing at the time such assets or other
property were acquired by the Borrower or any Subsidiary (whether acquired
directly or acquired indirectly by the purchase or other acquisition of another
Person); provided that such Liens were not created in contemplation of, or to
finance, such acquisition of such assets or other property by the Borrower or
any Subsidiary;

 

(q) Liens on assets or other property of the Borrower or any Subsidiary, other
than stock of Subsidiaries, not permitted by the foregoing clauses (a)-(p);
provided, that the aggregate consolidated book value of all such assets
encumbered at any one time shall not exceed 10% of the Borrower’s Consolidated
Net Worth.

 

7.02 Subsidiary Indebtedness. The Borrower agrees that it shall not permit any
Subsidiary to create, incur or suffer to exist any Indebtedness, except
Indebtedness in an aggregate amount for all such Subsidiaries at no time to
exceed 10% of Consolidated Net Worth at the time of determination. For purposes
of determining the amount of “Indebtedness” under this Section 7.02, any
guaranties issued by a Subsidiary with respect to Indebtedness of the Borrower
shall constitute “Indebtedness” of such Subsidiary.

 

7.03 Fundamental Changes. Merge, consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

 

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more
Subsidiaries, provided that when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person;

 

(b) any Subsidiary may sell all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the seller in such a transaction is a wholly-owned Subsidiary,
then the purchaser must also be a wholly-owned Subsidiary;

 

(c) any Subsidiary or the Borrower may merge or consolidate with another Person;
provided that (x) the Borrower or the Subsidiary involved in the merger or the
consolidation is the surviving corporation; and (y) immediately prior to and
after giving effect to such merger or consolidation, there exists no Default or
Event of Default.

 

7.04 Change in Nature of Business. Engage in any material line of business
substantially different from the Permitted Business.

 

7.05 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower (other than a Subsidiary), other than upon fair
and reasonable terms no less favorable to the Borrower or such Subsidiary than
would be obtained in a comparable arm’s-length transaction with a Person not an
Affiliate of the Borrower or such Subsidiary.

 

7.06 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin

 

49



--------------------------------------------------------------------------------

stock (within the meaning of Regulation U of the FRB) in violation of Regulation
U or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 

7.07 Subsidiary Distributions. Be a party to or enter into any agreement,
instrument or other document which prohibits or restricts in any way, or to
otherwise, directly or indirectly, create or cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to (i)
pay dividends or make any other distributions in respect of its capital stock or
any other equity interest or participation in any Subsidiary, or pay or repay
any Indebtedness owed to the Borrower or any Subsidiary, (ii) make loans or
advances to the Borrower or (iii) transfer any of its properties or assets to
the Borrower or any Subsidiary (subject to the rights of any holder of a Lien on
any such properties or assets which Lien is a Permitted Lien):

 

Notwithstanding the foregoing, this Section 7.07 shall not prohibit:

 

(A) (x) the issuance of preferred stock by the Company to any Subsidiary or by
any Subsidiary to the Company or any other Subsidiary, (y) the payment to the
Company or any Subsidiary of dividends or other distributions payable in respect
of any preferred stock issued as described in the foregoing clause (x), or (z)
the Company’s or any Subsidiary’s entering into any agreement, instrument or
other document with the Company or any other Subsidiary in respect of any such
issuance of preferred stock or such payment of dividends or other distributions
described in the foregoing clauses (x) or (y); or

 

(B) a Foreign Subsidiary from entering into or being a party to agreements of
the type customarily entered into by Persons engaged in the same or similar
business under similar circumstances in such countries.

 

7.08 Financial Covenants.

 

(a) Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the end of
any fiscal quarter to be less than 3.00:1.00.

 

(b) Capitalization Ratio. Permit the Capitalization Ratio, expressed as a
percentage, as of the end of any fiscal quarter to be greater than 50%.

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

 

(a) Non-Payment. The Borrower fails to pay (i) when and as the same become due,
any amount of principal of any Loan or any L/C Obligation, or (ii) within five
(5) Business Days after the same becomes due, any interest on any Loan or on any
L/C Obligation, any Commitment Fee, any Utilization Fee or other fee due
hereunder, or any other amount payable hereunder or under any other Loan
Document; or

 

50



--------------------------------------------------------------------------------

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.04, 6.10, Section
7.06 or 7.07; or

 

(c) Other Defaults. The Borrower fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days after the date upon which written notice thereof is given to the
Borrower by the Administrative Agent or any Lender; or

 

(d) Representations and Warranties. Any representation or warranty made or
deemed made by the Borrower herein or in any other Loan Document, or in any
document delivered pursuant hereto or thereto proves to have been incorrect in
any material respect as of the date when made or deemed made; or

 

(e) Cross-Default. The Borrower or any Subsidiary (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise but after the giving of any required notice and the
expiration of any applicable grace period) in respect of any Indebtedness or
Guaranty Obligation (other than Indebtedness hereunder) having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $50,000,000 or (B) fails to observe or perform any
other agreement or condition contained in any instrument or agreement evidencing
or securing the same, the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guaranty Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, after the
giving of any required notice of default and the expiration of any applicable
grace period, if any, (y) such Indebtedness to be demanded or to become due or
to be repurchased or redeemed prior to its stated maturity, or (z) such Guaranty
Obligation to become payable or cash collateral in respect thereof to be
demanded; or

 

(f) Insolvency Proceedings, Etc. The Borrower or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Material
Subsidiary becomes unable, admits in writing its inability, or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 60 days after its issue or levy; or

 

51



--------------------------------------------------------------------------------

(h) Judgments. There is entered against the Borrower or any Material Subsidiary
(i) a final judgment or order for the payment of money in an aggregate amount
exceeding $50,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) or (ii) any
non-monetary final judgment that has, or would reasonably be expected to have, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted in liability of the Borrower under Title
IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of $35,000,000 and such liability is not paid when due after
the expiration of any applicable grace period, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $35,000,000; or

 

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all the
Lenders or satisfaction in full of all the Obligations, ceases to be in full
force and effect (as such Loan Document may be amended, supplemented, renewed,
extended or otherwise modified from time to time), or is declared by a court of
competent jurisdiction to be null and void, invalid or unenforceable in any
respect; or the Borrower denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
this Agreement or any Note; or

 

(k) Change of Control. There occurs any Change of Control.

 

8.02 Remedies Upon Event of Default. If any Event of Default occurs, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Majority Lenders:

 

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

(b) declare the unpaid principal balance of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower (except as otherwise expressly set forth
herein);

 

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

 

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

 

52



--------------------------------------------------------------------------------

(e) provided, however, that upon the occurrence of any event specified in
subsection (f) of Section 8.01 (and the expiry of any applicable grace period,
or other time set forth therein), the obligation of each Lender to make Loans
and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

ARTICLE IX.

ADMINISTRATIVE AGENT

 

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions.

 

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

53



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable to any Lender, the L/C Issuer or
any Participant for any action taken or not taken by it (i) with the consent or
at the request of the Majority Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as the Administrative Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for, or have any duty to,
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative

 

54



--------------------------------------------------------------------------------

Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Majority Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Majority
Lenders, in consultation with the Borrower, appoint a successor Administrative
Agent as provided for above in this Section. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent. Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as L/C Issuer and Swing Line Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swing Line Lender, (b) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangement satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

 

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative

 

55



--------------------------------------------------------------------------------

Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers or other Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender, the Swing Line Lender or the L/C Issuer
hereunder.

 

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Borrower, the Administrative Agent (irrespective of whether the principal of
any Loan or L/C Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of

 

56



--------------------------------------------------------------------------------

any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

ARTICLE X.

MISCELLANEOUS

 

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower
therefrom, shall be effective unless in writing and signed by the Majority
Lenders (or by the Administrative Agent at the written request of the Majority
Lenders) and the Borrower and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall, unless in writing and signed by each of the Lenders
directly affected thereby and by the Borrower, and acknowledged by the
Administrative Agent, do any of the following:

 

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02), except for any such extension or increase
made in accordance with Section 2.14;

 

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document;

 

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to the proviso below) any fees or other
amounts payable hereunder or under any other Loan Document, or change the manner
of determining the Applicable Margin that would result in a reduction of any
interest rate on any Loan or any fee; provided, however, that only the consent
of the Majority Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate;

 

(d) change the percentage of the Aggregate Commitments or of the aggregate
unpaid principal amount of the Loans and L/C Obligations which is required for
the Lenders or any of them to take any action hereunder;

 

(e) change the Pro Rata Share or Voting Percentage of any Lender (except for any
change resulting from Sections 2.14 or 3.06(b)); or

 

(f) amend this Section, or Section 2.13, or any provision herein providing for
consent or other action by all the Lenders;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Majority Lenders or each
directly-affected Lender, as the case may be, affect the rights or duties of the
L/C Issuer under this Agreement or any Letter of Credit Application relating to
any Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lender in addition
to the Majority Lenders or each directly-affected Lender, as the case may be,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or

 

57



--------------------------------------------------------------------------------

consent shall, unless in writing and signed by the Administrative Agent in
addition to the Majority Lenders or each directly-affected Lender, as the case
may be, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; and (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
respective parties thereto. Notwithstanding anything to the contrary herein, any
Lender that has a Voting Percentage of zero shall not have any right to approve
or disapprove any amendment, waiver or consent hereunder, except that the Pro
Rata Share of such Lender may not be increased (except for any such increase
resulting from Section 2.14 or 3.06(b)) without the consent of such Lender.

 

10.02 Notices and Other Communications; Facsimile Copies.

 

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to subsection (d) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person as specified herein or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

 

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuer and the Swing Line Lender;

 

provided, with respect to any such notice or other communication permitted to be
given, made or confirmed by telephone hereunder, it is understood and agreed
that a voicemail message shall in no event be effective as a notice,
communication or confirmation hereunder.

 

(b) All such notices and other communications shall be deemed to be given or
made upon the earlier to occur of (i) actual receipt by the intended recipient
and (ii) (A) if delivered by hand or by courier, when signed for by the intended
recipient; (B) if delivered by mail, four Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt
thereof has been confirmed by telephone; and (D) if delivered by electronic mail
(which form of delivery is subject to the provisions of subsection (c) below),
when delivered; provided, however, that notices and other communications to the
Administrative Agent, the L/C Issuer and the Swing Line Lender pursuant to
Article II shall not be effective until actually received by such Person.

 

(c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures

 

58



--------------------------------------------------------------------------------

shall, subject to applicable Law, have the same force and effect as
manually-signed originals and shall be binding on the Borrower, the
Administrative Agent, the L/C Issuer, the Swing Line Lender and each of the
Lenders. The Administrative Agent may also require that any such documents and
signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

 

(d) Limited Use of Electronic Mail. Electronic mail and internet and intranet
websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto, and may not be used for any other purpose.

 

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Revolving Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof, except to the extent
such reliance thereon or taking of action constitutes gross negligence or
willful misconduct. The Borrower shall indemnify each Agent-Related Person and
each Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower, except to the extent such reliance constitutes gross negligence or
willful misconduct. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein or therein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

10.04 Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent but not of counsel for any other Person), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the reasonable
fees, charges and disbursements of any

 

59



--------------------------------------------------------------------------------

counsel for the Administrative Agent, any Lender or the L/C Issuer), and shall
pay all reasonable fees and time charges for attorneys who may be employees of
the Administrative Agent, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
reasonable fees and time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

 

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the

 

60



--------------------------------------------------------------------------------

Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).

 

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after written demand therefor.

 

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

10.05 Payments Set Aside. To the extent that the Borrower makes a payment to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

 

10.06 Successors and Assigns.

 

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of

 

61



--------------------------------------------------------------------------------

this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly set forth herein, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that

 

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

 

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to rights in respect of Swing Line Loans;

 

(iii) any assignment of a Commitment must be approved by the Administrative
Agent, the L/C Issuer and the Swing Line Lender unless the Person that is the
proposed assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and

 

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and

 

62



--------------------------------------------------------------------------------

obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, 3.07, and 10.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

 

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by each of the Borrower and the L/C
Issuer at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender wishing to
consult with other Lenders in connection therewith may request and receive from
the Administrative Agent a copy of the Register.

 

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment

 

63



--------------------------------------------------------------------------------

pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.

 

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 10.14 as though it were a Lender.

 

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights and obligations of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Revolving Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Revolving Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).

 

64



--------------------------------------------------------------------------------

10.07 Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors with a need to know such Information in the exercise of their
professional duties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority with jurisdiction; (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process; (d) to any other party to this Agreement; (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder in each case,
after the occurrence of, and during the continuation of an Event of Default or
after acceleration of the Obligations; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any direct or indirect contractual counterparty or prospective counterparty (or
such contractual counterparty’s or prospective counterparty’s professional
advisor with a need to know such Information in the exercise of its professional
duties) to any credit derivative transaction relating to obligations of the
Borrower; (g) with the prior written consent of the Borrower; (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Borrower; or
(i) to the National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments, and the
Credit Extensions. For the purposes of this Section, “Information” means all
information received from the Borrower or any of its Subsidiaries or Affiliates,
relating to the Borrower or any of its Subsidiaries or Affiliates, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Borrower, such Subsidiary
or such Affiliate; provided that, in the case of information received from the
Borrower or any of its Subsidiaries or Affiliates after the date hereof, such
information is clearly identified in writing at the time of delivery as
confidential.

 

10.08 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrower, any such notice being waived by the Borrower to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the Borrower against any and all Obligations owing to such
Lender, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Agreement
or any other Loan Document and although such Obligations may be contingent or
unmatured. Each Lender agrees promptly to notify the Borrower and the

 

65



--------------------------------------------------------------------------------

Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

 

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate or amount of non-usurious
interest permitted to be contracted for, charged, received or collected by
applicable Law (the “Maximum Rate”). If the Administrative Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, received or collected by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations.

 

10.10 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

10.11 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties with respect to
the subject matter hereof and thereof and supersedes all prior agreements,
written or oral, with respect to such subject matter. In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Administrative
Agent or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

 

10.12 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and shall continue in
full force and effect as of the date made as long as any Loan or any other
Obligation shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

 

10.13 Severability. Any provision of this Agreement and the other Loan Documents
to which the Borrower is a party that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

66



--------------------------------------------------------------------------------

10.14 Foreign Lenders. Each Lender that is a “foreign corporation, partnership
or trust” within the meaning of the Code (a “Foreign Lender”) shall deliver to
the Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Person and entitling it to an exemption from, or reduction of,
withholding tax on all payments to be made to such Person by the Borrower
pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Person by the Borrower pursuant to
this Agreement) or such other evidence satisfactory to the Borrower and the
Administrative Agent that such Person is entitled to an exemption from, or
reduction of, U.S. withholding tax. Thereafter and from time to time, each such
Person shall (a) promptly submit to the Administrative Agent such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to the Borrower and
the Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Person by
the Borrower pursuant to this Agreement, (b) promptly notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (c) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that the Borrower make any
deduction or withholding for taxes from amounts payable to such Person. If such
Person fails to deliver the above forms or other documentation, then the
Administrative Agent may withhold from any interest payment to such Person an
amount equivalent to the applicable withholding tax imposed by Sections 1441 and
1442 of the Code, without reduction. If any Governmental Authority asserts that
the Administrative Agent did not properly withhold any tax or other amount from
payments made in respect of such Person, such Person shall indemnify the
Administrative Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Administrative Agent
under this Section, and costs and expenses (including Attorney Costs) of the
Administrative Agent. The obligation of the Lenders under this Section shall
survive the termination of the Aggregate Commitments, repayment of all
Obligations and the resignation or replacement of the Administrative Agent.

 

10.15 Removal and Replacement of Lenders.

 

(a) Under any circumstances set forth herein providing that the Borrower shall
have the right to remove or replace a Lender as a party to this Agreement, the
Borrower may, upon notice to such Lender and the Administrative Agent, (i)
remove such Lender by terminating such Lender’s Commitment or (ii) replace such
Lender by causing such Lender to assign its Commitment (without payment of any
assignment fee) pursuant to Section 10.06(b) to one or more other Lenders or
Eligible Assignees procured by the Borrower. The Borrower shall (x) pay in full
all principal, interest, fees and other amounts owing to such Lender through the
date of removal or replacement (including any amounts payable pursuant to
Section 3.05), and (y) release such Lender from any further obligations under
the Loan Documents. Any Lender being replaced shall execute and deliver an
Assignment and Assumption Agreement with respect to such Lender’s Commitment and
outstanding Credit Extensions. The Administrative Agent shall distribute an
amended Schedule 2.01, which shall be deemed incorporated into this

 

67



--------------------------------------------------------------------------------

Agreement, to reflect changes in the identities of the Lenders and adjustments
of their respective Commitments and/or Pro Rata Shares resulting from any such
removal or replacement.

 

(b) In order to make all the Lenders’ interests in any outstanding Credit
Extensions ratable in accordance with any revised Pro Rata Shares after giving
effect to the removal or replacement of a Lender, the Borrower shall pay or
prepay, if necessary, on the effective date thereof, all outstanding Revolving
Loans of all Lenders, together with any amounts due under Section 3.05. The
Borrower may then request Revolving Loans from the Lenders in accordance with
their revised Pro Rata Shares. The Borrower may net any payments required
hereunder against any funds being provided by any Lender or Eligible Assignee
replacing a terminating Lender. The effect for purposes of this Agreement shall
be the same as if separate transfers of funds had been made with respect
thereto.

 

(c) This section shall supersede any provision in Section 10.01 to the contrary.

 

10.16 Governing Law.

 

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK, NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
ADMINISTRATIVE AGENT, THE L/C ISSUER, THE SWING LINE LENDER AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. THE BORROWER, THE ADMINISTRATIVE AGENT, THE L/C
ISSUER, THE SWING LINE LENDER AND EACH LENDER IRREVOCABLY WAIVE ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE AGENT, THE L/C
ISSUER, THE SWING LINE LENDER AND EACH LENDER WAIVE PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

 

10.17 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE

 

68



--------------------------------------------------------------------------------

WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

10.18 USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.

 

10.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

69



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BJ SERVICES COMPANY By:  

/s/ Jeffrey E. Smith

   

Jeffrey E. Smith, Treasurer

BJ Services Company

5500 Northwest Central Drive

Houston, Texas 77092

Attn:  

Mr. Taylor M. Whichard III

Vice President and Treasurer

Telephone: 713-895-5847

Facsimile: 713-895-5420

Electronic Mail: twhichard@bjservices.com

With a copy to:

BJ Services Company

5500 Northwest Central Drive

Houston, Texas 77092

Attn:

 

Mr. Ray Timmerman

Telephone: 713-895-5627

Facsimile: 713-895-5696

Electronic Mail: rtimmerman@bjservices.com

 

-1-



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

/s/ Claire M. Liu

Name:

 

Claire M. Liu

Title:

 

Managing Director

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

By:

 

/s/ Claire M. Liu

Name:

 

Claire M. Liu

Title:

 

Managing Director

 

Administrative Agent’s Office and Bank of America’s Lending Office

(for payments and Requests for Credit Extensions other than LCs):

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-14-12

Dallas, TX 75202-3714

Attention: Ben Cosgrove

Telephone: (214) 209-9254

Facsimile: (214) 290-9439

Electronic Mail: ben.cosgrove@bankofamerica.com

 

LC Issuer:

Bank of America, N.A.

Trade Operations – Chicago

231 S. LaSalle Street

Mail Code: IL1-231-17-00

Chicago, IL 60604

Attention:

   Gail Miller      Telephone: (312) 923-5924      Facsimile: (312) 974-0142  
   Electronic Mail: Gail.S.Miller@bankofamerica.com

 



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, as Co-Syndication Agent and Lender By:  

/s/ Craig J. Anderson

Name:

 

Craig J. Anderson

Title:

 

Vice President

 



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Co-Syndication Agent and Lender

By:  

/s/ Amy K. Pincu

Name:

 

Amy K. Pincu

Title:

 

Attorney- In-Fact

 



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

as Co-Documentation Agent and Lender

By:  

/s/ Derek Busby

Name:

 

Derek Busby

Title:

 

Corporate Director

 



--------------------------------------------------------------------------------

BANK ONE, NA,

as Co-Documentation Agent and Lender

By:  

/s/ Jane Bek Keil

Name:

 

Jane Bek Keil

Title:

 

Director

 



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI, LTD. – HOUSTON AGENCY By:  

/s/ Donald W. Herrick, Jr.

Name:

 

Donald W. Herrick, Jr.

Title:

 

Vice President

 



--------------------------------------------------------------------------------

DnB NOR BANK ASA By:  

/s/ Nils Fykse

Name:

 

Nils Fykse

Title:

 

Senior Vice President

By:  

/s/ Peter M. Dodge

Name:

 

Peter M. Dodge

Title:

 

First Vice President

 



--------------------------------------------------------------------------------

SOUTHWEST BANK OF TEXAS, N.A. By:  

/s/ Carmen Dunmire

Name:

 

Carmen Dunmire

Title:

 

Senior Vice President

 



--------------------------------------------------------------------------------

MERRILL LYNCH BANK USA By:  

/s/ Louis Alder

Name:

 

Louis Alder

Title:

 

Director

 



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK

By:

 

/s/ John Robinson

Name:

 

John Robinson

Title:

 

Senior Vice President

By:

 

/s/ Robert K. Reddington

Name:

 

Robert K. Reddington

Title:

 

AVP/Credit Documentation

 



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION

By:

 

/s/ Leo E. Pagarigan

Name:

 

Leo E. Pagarigan

Title:

 

Senior Vice President

 



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA

By:

 

/s/ M.D. Smith

Name:

 

M.D. Smith

Title:

 

Agent Operations

 



--------------------------------------------------------------------------------

SVENSKA HANDELSBANKEN AB (publ)

By:

 

/s/ Jesper Lindquist

Name:

 

Jesper Lindquist

Title:

 

Vice President

By:

 

/s/ Mikael Westerback

Name:

 

Mikael Westerback

Title:

 

Senior Vice President

 



--------------------------------------------------------------------------------

BANCA DI ROMA,

Chicago Branch

By:

 

/s/ Joyce Montgomery

Name:

 

Joyce Montgomery

Title:

 

Vice President

By:

 

/s/ Enrico Verdoscia

Name:

 

Enrico Verdoscia

Title:

 

Senior Vice President

 